Walker, J.
Appellants caused execution to he levied on a stock of goods as the property of D. Messner, to satisfy a judgment in their favor. The goods were claimed by Hcrton, and this was an action to try title. The jury found for the appellee, and the court overruled a motion for a new trial, and this appeal is taken.
The main error assigned, on which it is very earnestly insisted the judgment should he set aside, is much more specious than real. It is to the charge of the court, which is as follows :
“ That the goods belonged to Messner, and not to Horton, the plaintiff may show by direct evidence of the fact, or he may prove it by circumstantial evidence.—that is, by the proof of such facts as will naturally lead the mind to that conclusion, and will exclude aiiy other reasonable inference.”
The court does not herein direct the jury, that the appellant musí prove that the goods belonged to Messner, by circumstantial *197evidence which would admit of no reasonable conclusion to the contrary., before the plaintiff could hold them on his execution ; but it is rather in the mind, of the court to say that there may be circumstantial evidence so strong as to admit of no reasonable conclusion to the contrary; and if the plaintiff has this kind of evidence he can use it, or he can prove his case by direct evidence. This was all the court intended to say, and all that was said, and it certainly worked no prejudice to any one. In a chain of circumstantial evidence, it might be of the greatest importance to show that A. B. was in the city of Galveston on a certain day; and now, if the facts shown left it reasonable to suppose that A. B. was not in the city of Galveston, but in the city of New York, on that very day, this link being broken, the chain would have no strength; for it can be no stronger than any and every one of its links. Ho safe conclusion can be deduced from circumstantial evidence, if it be left reasonable to suppose that the circumstances themselves are not proven. It may be a very significant circumstance that a footprint is found upon the sand; but if the facts are such as to render it reasonable that there was ño footprint upon the sand, the circumstance that some crazy man had said so, or somebody had dreamed it, would be of very little or indeed of no importance.
There was a conflict in the evidence on the trial, but we can see no reason for disturbing the judgment for an erroneous finding, nor do we see any error on which to reverse. The judgment is therefore affirmed.
Affirmed.